PER CURIAM.
[1] The motion to vacate waiver of jury and award a trial by jury, filed and made after hearing and submission of the case on the merits, comes too late to predicate error on denial of the same.
[2] As the finding of the court was general, and no agreement of facts nor special finding by the court was asked or made, the facts of the case are not reviewable on this writ.
We have examined the record in the light of the briefs filed, and we find no reversible error assigned or patent of record.
Judgment affirmed.